Case 1:29-cv-00170-LMB-JFA Document 53 Filed 10/26/20 Page ‘1 of 2 PagelD# 325

" “Buites States Bistrict Court

EASTERN DISTRICT OF VIRGINIA —_ . .
401 COURTHOUSE SQUARE _
ALEXANDRIA, VIRGINIA 22314-5799

CHAMBERSOF.. . . ‘TELEPHONE (703) 299-2116
LEONIE M. BRINKEMA FACSIMILE (703) 299-2238
DISTRICT JUDGE
The Honorable David Schenker . October 26, 2020
Assistant Secretary ~

Bureau ‘of Near Eastern Affairs
U.S. Department of State

2201 C Street NW
Washington, DC 20520

Re: Muna Al-Suyid, et al. v. Khalifa Hifter, et al., Case No. 1:20-cv-170
Aida Elzagally, et al. v. Khalifa Haftar, Case No. 1:19-cv-853

Dear Mr. Schenker: .

I write to solicit your input regarding two civil actions pending before me in-the United
States District Court for the Eastern District of Virginia. In each action, Libyan citizens have
filed claims against Khalifa Hifter under the Torture Victim Protection Act (“TVPA”) alleging
that Libyan National Army (“LNA”) forces under Mr. Hifter’s command tortured them and/or
killed their family members during the civil conflict that has been ongoing in Libya since 2014.
Mr. Hifter is a dual Libyan-United States citizen who formerly resided, and owns property, in
Virginia. Both actions have received significant media attention.”

In Al-Suyid, the plaintiffs allege that, in October 2014, LNA forces attacked their family
homes during an assault on the city of Benghazi. Muna Al-Suyid alleges that LNA forces killed
her father and her three brothers during or shortly after an attack on their home. In addition,
brothers Abdalla, Ahmad, Mahmud, and Ibrahim Al-Krishny allege that LNA forces tortured
them and killed two of their brothers during a month-long period in which they were held as
hostages following an attack on their home. Plaintiffs seek compensatory, exemplary, and
punitive damages in excess of $75,000.

In Elzagally, the plaintiffs allege that, in April 2019, LNA forces bombed civilian areas
during an assault on the capital city of Tripoli and surrounding areas, The wife and children of
Msaddek Tunalli allege that he was killed while helping evacuate civilians. In addition, the
daughter of Mufida Sasi Abu Gasiah alleges that her mother was killed while caring for their
family in their home. Lastly, the father of Ayman Al-Harramah alleges that his son was killed
while working at a civilian field hospital. Plaintiffs seek $25,000,000 as compensatory damages
and $100,000,000 as punitive damages. . .

 

! See Pub. L. No. 102-256, 106 Stat..73. |

2 See, e.g., Isabel Debre, U.S. Court Hears Torture Case Against Top Libyan Commander,
Associated Press (June 12, 2020) (reprinted in The New York Times and The Washington Post).
Case 1:20-cv-00170-LMB-JFA Document 53 Filed 10/26/20 Page 2 of 2 PagelD# 326

‘Bites States Bistrict Court
. EASTERN DISTRICT OF VIRGINIA ~
. 401 COURTHOUSE SQUARE
- ALEXANDRIA, VIRGINIA 22314-5799: .
CHAMBERS OF". "* ce . TELEPHONE (703) 299-2116
LEONIE M.BRINKEMA™ - . . ; oO “:. + FACSIMILE (703) 299-2238
DISTRICTIUDGE: , CT

-.-. Under tlie TVPA; any. individual who, “under actual or apparent authority,.or color of >
law, of-any foreign nation,” subjects a person to torture or extrajudicial killing, shall be liable for
damages in a civil action to that person or that person’s legal representative, Accordingly, both
of these actions include the question of whether LNA forces under Mr. Hifter’s command have
been acting under actual or apparent authority, or color of law, of Libya during the ongoing civil
conflict there. In both actions, Mr. Hifter asserts head of state immunity.

. Particularly in light of the recent cease firc,? adjudicating these actions may have
implications for the foreign relations of the United States. Therefore, the State Department is
respectfully invited to commraunicate.its. views on whether these actions should proceed in this
court.’ Lf the State Department wishes to do so, please be advised that its views should be
received on or before January 4, 2021.

Sincerely,

We

Leonie M. Brinkema
United States District Judge

3 See. c.g., Nick Cumming-Bruce and Declan Walsh, Libya Cease-Fire Raises Hopes for Full
Peace Deal. New York Times (October 23, 2020).

* The plaintiffs in both cases have claimed that the Libyatt judicial system is not able to address
their claims.
